Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 1 of 39



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 1:20-cv-22942-KMM
   CHRISTINA MCLAUGHLIN,
             Plaintiff,
   v.
   FLORIDA INTERNATIONAL
   UNIVERSITY BOARD OF TRUSTEES,
   et al.,
             Defendants.
                                                   /

                                          OMNIBUS ORDER

             THIS CAUSE came before the Court upon Defendants United States Department of

   Education (“DOE”) and Secretary of Education’s (collectively, “the Federal Defendants”) Motion

   to Dismiss (“Federal Defs.’ Mot.”) (ECF No. 44) and Memorandum in Support (“Mem. in Supp.”)

   (ECF No. 44-1); Defendants Florida International University Board of Trustees (“FIU BOT”),

   Board of Governors for the State University System of Florida (“BOG”), Claudia Puig (“Puig”),

   Mark B. Rosenberg (“Rosenberg”), R. Alex Acosta (“Acosta”), Tawia Baidoe Ansah (“Ansah”),

   Joycelyn Brown (“Brown”), Rosario L. Schrier (“Schrier”), Thomas E. Baker (“Baker”), Scott F.

   Norberg (“Norberg”), Noah Weisbord (“Weisbord”), Marci Rosenthal (“Rosenthal”), 1 Ned C.

   Lautenbach (“Lautenbach”), 2 and Iris Elijah’s (“Elijah”) (collectively, “the State Defendants”)

   Motion to Dismiss (“State Defs.’ Mot.”) (ECF No. 47); and Defendant Howard Wasserman’s

   (“Wasserman”) Motion to Dismiss (“Def. Wasserman Mot.”) (ECF No. 46). Plaintiff Christina




   1
        Incorrectly sued as Marcy Rosenthal. See (ECF No. 47).
   2
        Incorrectly sued as Ned C. Laudenbach. See id.
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 2 of 39



   McLaughlin (“Plaintiff”) filed Responses in Opposition. 3 (“Resp. to Federal Defs.’ Mot.”) (ECF

   No. 52); (“Resp. to State Defs.’ Mot.”) (ECF No. 53); (“Resp. to Def. Wasserman”) (ECF No. 54).

   The Federal Defendants, the State Defendants, and Defendant Wasserman filed Replies. (“Federal

   Defs.’ Reply”) (ECF No. 59); (“State Defs.’ Reply”) (ECF No. 61); (“Def. Wasserman Reply”)

   (ECF No. 60). The Motions are now ripe for review.

   I.     BACKGROUND 4

          In this action, Plaintiff alleges a myriad of constitutional violations against numerous

   defendants. See generally Am. Compl. Plaintiff, a Florida resident, was enrolled as a first-year

   law student (“1L year”) at Florida International University (“FIU”) Law during the 2016-2017

   academic year. Id. ¶¶ 143–144. During her 1L year, Plaintiff was a candid supporter of the

   Republican party on social media. Id. ¶¶ 151–152. At a “Hillary Clinton for President” rally held

   at FIU in the Fall of 2016, “[i]t became plainly evident to all the surrounding classmates that

   [Plaintiff] was a Donald Trump supporter.” Id. ¶¶ 153–156. Thereafter, Plaintiff “noted an almost

   immediate difference in attitude and behavior from classmates, professors, and FIU

   administration” and “FIU Law began an intentional hostile, discriminatory and retaliatory

   campaign” against Plaintiff. Id. ¶¶ 156–158. After former President Trump’s inauguration,

   Plaintiff “felt threatened and stifled to voice any comments in support of President Trump for fear



   3
      In each Response, Plaintiff requests a sixty (60) minute in-person hearing before the Court
   because the Amended Complaint is “very complicated” and “[a]n in-person hearing would also
   create a more specific and lengthy video appellate record for possible interlocutory review.” Resp.
   to Federal Defs.’ Mot. at 2; Resp. to State Defs.’ Mot. at 2; Resp. to Def. Wasserman at 2. Local
   Rule 7.1(b)(2) provides that “[t]he Court in its discretion may grant or deny a hearing as
   requested.” S.D. Fla. L.R. 7.1(b)(2). The Court sees no need to set a hearing regarding the pending
   motions here.
   4
      The following background facts are taken from Plaintiff’s First Amended Complaint (“Am.
   Compl.”) (ECF No. 10) and are accepted as true for purposes of ruling on this Motion to Dismiss.
   Fernandez v. Tricam Indus., Inc., No. 09-22089-CIV-MOORE/SIMONTON, 2009 WL 10668267,
   at *1 (S.D. Fla. Oct. 21, 2009).
                                                   2
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 3 of 39



   of further retaliatory action especially concerning grades.” Id. ¶¶ 159–160. Plaintiff “felt unsafe

   to show any expression of her political allegiance such as wearing a ‘Trump/Pence’ shirt or hat

   because of the vitriol expressed by the law professors.” Id. ¶ 161.

            A brief overview of each named Defendant and the allegations against them follows:

               1. The DOE “failed to timely and effectively process [Plaintiff’s] FERPA5 complaint”

                   and, as of the date of the Amended Complaint, “failed to make a finding for 952

                   days since the DOE was in receipt [of the complaint,] 779 days since the DOE sent

                   a Notice of Investigation and 601 days since the DOE stated that the investigation

                   was nearing completion.”        The DOE has “intentionally stalled making a

                   determination of [Plaintiff’s] complaint in order to prevent [Plaintiff] from filing

                   suit within the statute of limitations.” Id. ¶¶ 627–757.

               2. The Secretary of Education is named as the recipient of several letters sent by

                   Plaintiff. The Secretary of Education is sued in her official capacity. Id. ¶¶ 647–

                   650, 725, 731.

               3. The FIU BOT is the governing body of FIU and Puig is its Chair. The FIU BOT

                   “defended, supported, and sanctioned all actions taken by professors, deans,

                   employees, and agents referred to in [the Amended Complaint].” Each member of

                   the FIU BOT is sued in their official capacity. Id. ¶¶ 164–174.

               4. The BOG is the governing body of all public Florida universities, Lautenbach is its

                   Chair, and Elijah served as its Assistant General Counsel. The BOG “defended,

                   supported, and sanctioned all actions taken by professors, deans, employees and

                   agents referred to in [the Amended Complaint]” and “failed to protect [Plaintiff], a

                   lawfully matriculated student, from the nefarious acts committed by one of the


   5
       The Family Educational Rights and Privacy Act, 20 U.S.C. § 1232(g).
                                                     3
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 4 of 39



              Florida Universities.” Elijah had an “excessively close relationship with FIU” and

              “knew or should have known to recuse herself from any participation, involvement,

              direction or control of [Plaintiff’s] complaint.” Each member of the BOG is sued

              in their official capacity. Id. ¶¶ 441–460.

           5. Rosenberg is the President of FIU who (i) failed to redress Plaintiff’s complaint;

              (ii) unfairly dismissed Plaintiff’s request for a FERPA hearing; (iii) converted

              Plaintiff’s FERPA challenge to a student grievance; and (iv) “victim shamed”

              Plaintiff—all of which was done “to conceal, divert, and cover-up the felonious

              acts committed by FIU Law professors.” Rosenberg is sued in his official capacity.

              Id. ¶¶ 175–196.

           6. Acosta is the Dean of FIU Law who either allowed or ignored law professors’

              actions, which included (i) “using non-academic standards for grading”; (ii)

              “tampering with scantron tabulation”; and (iii) “unauthorized grade unblinding to

              fraudulently mis-record[] grades.” Acosta is sued in his official capacity. Id. ¶¶

              197–210.

           7. Ansah was FIU Law’s interim Dean at the time of Plaintiff’s academic dismissal,

              who Plaintiff characterizes as “a well-known out-spoken, anti-conservative,

              anti-Trump    critic”   and   whose     actions     “demonstrate[]   the   depth   of

              anti-Trump/anti-conservative ideology among Ansah and other FIU Law

              professors.” Ansah (i) “failed to substantively respond to Plaintiff’s reasonable

              attempts to learn about the readmission procedure and to have counsel present”;

              and (ii) “depicted [Plaintiff] as a failed 1L student without any mention of the fact

              that [Plaintiff] had not been placed on remediation or ever failed any class.” Ansah

              is sued in his official capacity. Id. ¶¶ 211–229.

                                                4
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 5 of 39



              8. Brown was an interim FIU Law professor during the Spring 2017 semester who (i)

                  “is a radical leftist who either belongs to or provides support for several radical

                  leftist organizations”; (ii) gave Plaintiff a final grade of “C+”; (iii) told Plaintiff that

                  her support for Donald Trump was “immoral”; (iv) told Plaintiff her assignments

                  were downgraded rather than graded according to the rubric; and (v) “intentionally

                  lowered [Plaintiff’s] grades to retaliate and politically engineer the student body

                  class.” Brown is sued in her official capacity. Id. ¶¶ 230–267.

              9. Schrier is an FIU Law professor who (i) gave Plaintiff a final grade of “B-”; (ii)

                  “gave several ‘Feel the Bern’ speeches promoting socialism during regular

                  classroom time”; (iii) “engaged in political indoctrination and attempted to sway

                  the students to voting for the Democratic nominee”; (iv) gave Plaintiff lower

                  academic grades and became “inhospitable” after learning about Plaintiff’s support

                  for President Trump and the Republican Party; (v) “used non-academic standards

                  to grade [Plaintiff’s] assignments”; (vi) participated in and voted to deny Plaintiff’s

                  readmission during her readmission hearing; and (vii) “discriminated and retaliated

                  against [Plaintiff] because of her political beliefs.” Schrier is sued in her official

                  capacity. 6 Id. ¶¶ 317–339.

              10. Baker is an FIU Law professor who (i) gave Plaintiff a final grade of “D”; (ii)

                  “performed a skit demeaning Trump supporters” during class; (iii) “made his


   6
      The Amended Complaint is ambiguous in terms of whether Schrier is sued only in her official
   capacity, or both in her individual and official capacity. Compare Am. Compl. at 1 (identifying
   Wasserman as the only Defendant sued in both his official capacity and “personally”), with id.
   ¶ 338 (stating that “Schrier is sued personally and in her official capacity”). To the extent Plaintiff
   sought to sue Schrier both in her individual and official capacity, this ambiguity may not have
   placed Schrier on notice of the breadth of the claims against her. It is notable that counsel for State
   Defendants filed a separate Motion to Dismiss on behalf of Wasserman. See Wasserman Mot. at
   1 (“Professor Wasserman is the only Defendant sued both in his individual capacity . . . and official
   capacity.”). The Court resolves this ambiguity in Schrier’s favor.
                                                      5
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 6 of 39



              classroom a hostile educational environment and stifled [Plaintiff’s] freedom of

              speech and political expression in his classroom”; (iv) after learning of Plaintiff’s

              support for President Trump and the Republican Party, “graded her exam unblinded

              and failed to use anonymous grading to record [Plaintiff’s] exam scores”; (v)

              “intentionally lowered [Plaintiff’s] grades to retaliate and politically engineer the

              student body class”; (vi) “used non-academic standards to record [Plaintiff’s] final

              grade”; (vii) “fraudulently tampered with [Plaintiff’s] Scantron score to record a

              fraudulent exam score”; and (viii) “colluded with other professors to unlawfully

              expel” Plaintiff. Baker is sued in his official capacity. Id. ¶¶ 340–362.

           11. Norberg is an FIU Law professor who (i) gave Plaintiff a final grade of “C”; (ii) “is

              a vocal anti-Trump leftist and used his classroom to espouse anti-Trump rhetoric”;

              (iii) “was one of 10 FIU Law professors to sign [an] anti-Trump/anti-Kavanaugh

              letter”; (iv) after learning of Plaintiff’s support for Republican candidates,

              “developed animus for [Plaintiff] for her political beliefs”; (v) “erroneously

              ‘bumped down’ [Plaintiff’s] final grade” from a “C+” to a “C” due to confusion

              over a missing assignment that Plaintiff had in fact turned in; (vi) “fraudulently

              tampered with Scantron exam scores”; (vii) “used non-academic standards to score

              unblinded essay exams”; and (viii) “colluded with other professors and

              administrators to effectuate an unlawful academic dismissal.” Norberg is sued in

              his official capacity. Id. ¶¶ 363–397.

           12. Weisbord was an FIU Law professor who (i) gave Plaintiff a final grade of “C-”;

              (ii) “used his classroom to accuse President Trump of being a criminal in violation

              of International and Humanitarian laws”; (iii) “accused President Trump of being a

              war criminal”; (iv) was “well-known” to have inappropriate sexual relationships

                                                 6
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 7 of 39



              with other 1L students in Plaintiff’s class; (v) “used non-academic standards and

              unblinded grading” in favor of those he had sexual affairs with and unfavorably for

              Plaintiff; and (vi) due to the “influence of sexual affair and political

              discrimination,” partly caused the 0.02 percent grade point average (“GPA”) deficit

              that resulted in Plaintiff’s academic expulsion. Weisbord is sued in his official

              capacity. Id. ¶¶ 398–418.

           13. Rosenthal was FIU Law’s interim Assistant Dean of Academic Affairs who (i) was

              directed “to act as FIU’s agent concerning [Plaintiff’s] complaint”; (ii) “failed to

              disclose to the Plaintiff that [Rosenthal] is a member of the Florida Bar and may

              legally represent clients”; (iii) violated the Florida Bar’s Rule of Ethics because

              Rosenthal “knew or should have known that [Plaintiff] was represented by counsel

              and that [Plaintiff] intended to pursue legal action against FIU Law” and Rosenthal

              contacted Plaintiff “directly” without obtaining the consent of Plaintiff’s attorney;

              (iv) “used [Rosenthal’s] enormous disparity in status and knowledge [as a former

              DOE employee and expert on FERPA law] in an attempt to overpower and

              potentially bully [Plaintiff]; and (v) “purposely denied [Plaintiff] assistance of

              counsel.” Rosenthal is sued in her official capacity. Id. ¶¶ 419–440.

           14. Wasserman is an FIU Law professor who (i) is “a publically [sic], well-known,

              anti-Trump blogger”; (ii) “engaged in political indoctrination”; (iii) gave Plaintiff

              a final grade of “D”; (iv) “used non-academic standards to grade [Plaintiff’s]

              exams”; (v) “graded [Plaintiff’s] exam unblinded and failed to use anonymous

              grading to record [Plaintiff’s] exam scores”; (vi) “intentionally lowered [Plaintiff’s]

              grades to retaliate and politically engineer the student body class”; (vii) “did not

              apply the objective grading rubric to [Plaintiff’s] written exams”; (viii) “tampered

                                                7
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 8 of 39



                  with [Plaintiff’s] multiple-choice Scantron results to manufacture a fraudulent

                  exam score”; (ix) “coordinated with other professors and FIU staff to unlawfully

                  cause an academic dismissal”; (x) “planned a hit-job to force [Plaintiff] out of law

                  school because of her support for candidate Donald Trump”; (xi) as the senior

                  professor who supervised all grading and academic standing, “had access,

                  opportunity and authority to jerry-rig students’ education records and class

                  standing”; (xii) “chaired and conducted [] Plaintiff’s [Academic Standards

                  Committee (“ASC”)] readmission hearing”; (xiii) “refused to allow [] Plaintiff’s

                  attorney from attending the ASC readmission hearing”; and (xiv) “breached his

                  duty to carefully and deliberately evaluate [Plaintiff’s] academic performance

                  before denying her petition for readmission . . . because he had predetermined the

                  outcome making the ASC hearing a sham proceeding.” Wasserman is sued both in

                  his individual and official capacity. Id. ¶¶ 268–316.

          On May 19, 2017, Plaintiff was academically dismissed from FIU Law despite being a

   student in good standing. Id. ¶¶ 145–146. Plaintiff alleges that (1) “her academic dismissal

   violated her [right to] due process because FIU never placed [Plaintiff] on notice of the risk of

   academic dismissal before the academic dismissal was final; (2) FIU Law’s policy regarding notice

   of expulsion and remediation for 1L students in their Spring semester violated Plaintiff’s right to

   equal protection; (3) FIU Law violated Plaintiff’s rights to due process and equal protection by

   offering students with higher GPAs the opportunity to participate in remediation and “cut[ting] off

   the benefit of remediation at [Plaintiff’s] ranking”; (4) FIU Law violated Plaintiff’s right to

   procedural due process because its regulations create a strong presumption against readmission,

   create a non-rebuttable presumption of FIU Law infallibility, and deny access to educational




                                                   8
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 9 of 39



   records but require clear and convincing evidence for readmission; and (5) FIU, as the governing

   university over FIU Law, violated FERPA in several respects. Id. ¶¶ 461–626.

          The causes of action include violation of Plaintiff’s First Amendment right to freedom of

   speech and political expression (Count I), id. ¶¶ 758–786; violation of Plaintiff’s Fourteenth

   Amendment and Florida constitutional rights to due process (Count II), id. ¶¶ 787–855; violation

   of Plaintiff’s Fourteenth Amendment and Florida constitutional rights to equal protection of the

   law (Count III), id. ¶¶ 856–871; breach of a legal obligation to properly enforce a student FERPA

   complaint (Count IV), id. ¶¶ 872–894; violation of Plaintiff’s FERPA rights (Count V), id. ¶¶

   895–907; denial of Plaintiff’s right to assistance of counsel under federal law (Count VI), id. ¶¶

   908–921; fraud (Count VII), id. ¶¶ 922–928; civil conspiracy (Count VIII), id. ¶¶ 929–946; breach

   of fiduciary duty (Count IX), id. ¶¶ 947–981; negligence (Count X), id. ¶¶ 982–1043; and

   defamation (Count XI), id. ¶¶ 1044–1064. Plaintiff seeks injunctive relief; declaratory judgment;

   nominal damages; compensatory, actual, and punitive damages in excess of $25 million dollars;

   and attorneys’ fees and costs. Id. at 113–14.

          Now, the Federal Defendants, the State Defendants, and Defendant Wasserman move to

   dismiss the various claims against them. See generally Federal Defs.’ Mot.; State Defs.’ Mot.;

   Def. Wasserman Mot.

   II.    LEGAL STANDARD

          A.      12(b)(1) Standard

          Federal Rule of Civil Procedure 12(b)(1) provides that a court may dismiss a complaint for

   lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “Federal courts are courts of limited

   jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “It is to be

   presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

   contrary rests upon the party asserting jurisdiction.” Id. (internal citations omitted). Such


                                                    9
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 10 of 39



   jurisdiction must be proven by a preponderance of the evidence. Underwriters at Lloyd’s, London

   v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010). “Attacks on subject matter jurisdiction

   under Fed. R. Civ. P. 12(b)(1) come in two forms”: facial and factual attacks. Lawrence v. Dunbar,

   919 F.2d 1525, 1528–29 (11th Cir. 1990) (per curiam). “Factual attacks challenge subject matter

   jurisdiction in fact, irrespective of the pleadings.” Morrison v. Amway Corp., 323 F.3d 920, 924

   n.5 (11th Cir. 2003). “On a facial attack, a plaintiff is afforded safeguards similar to those provided

   in opposing a Rule 12(b)(6) motion, meaning that the court must consider the allegations of the

   complaint to be true.” Fru Veg Marketing, Inc. v. Vegfruitworld Corp., 896 F. Supp. 2d 1175,

   1179 (S.D. Fla. 2012). The burden is on the party seeking to invoke the Court’s jurisdiction to

   establish that jurisdiction exists. Kokkonen, 511 U.S. at 377. If the Court determines that it lacks

   subject matter jurisdiction, it must dismiss the claim. Steel Co. v. Citizens for a Better Env’t, 523

   U.S. 83, 94 (1998).

          B.      12(b)(6) Standard

          A court may also dismiss a complaint for failing to state a claim upon which relief can be

   granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation marks omitted). This

   requirement “give[s] the defendant fair notice of what the claim is and the grounds upon which it

   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and alterations

   omitted). The court takes the plaintiff’s factual allegations as true and construes them in the light

   most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008).

          A complaint must contain enough facts to plausibly allege the required elements. Watts v.

   Fla. Int’l Univ., 495 F.3d 1289, 1295–96 (11th Cir. 2007). A pleading that offers “a formulaic

   recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678 (quoting


                                                     10
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 11 of 39



   Twombly, 550 U.S. at 555). “[C]onclusory allegations, unwarranted deductions of facts or legal

   conclusions masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v.

   Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

          C.      Impermissible Shotgun Pleading Standard

          The United States Court of Appeals for the Eleventh Circuit has described impermissible

   shotgun pleadings at length:

          Though the groupings cannot be too finely drawn, we have identified four rough
          types or categories of shotgun pleadings. The most common type—by a long
          shot—is a complaint containing multiple counts where each count adopts the
          allegations of all preceding counts, causing each successive count to carry all that
          came before and the last count to be a combination of the entire complaint. The
          next most common type, at least as far as our published opinions on the subject
          reflect, is a complaint that does not commit the mortal sin of re-alleging all
          preceding counts but is guilty of the venial sin of being replete with conclusory,
          vague, and immaterial facts not obviously connected to any particular cause of
          action. The third type of shotgun pleading is one that commits the sin of not
          separating into a different count each cause of action or claim for relief. Fourth,
          and finally, there is the relatively rare sin of asserting multiple claims against
          multiple defendants without specifying which of the defendants are responsible for
          which acts or omissions, or which of the defendants the claim is brought against.

          Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015)

   (citation omitted). “The unifying characteristic of all types of shotgun pleadings is that they fail

   to one degree or another, and in one way or another, to give the defendants adequate notice of the

   claims against them and the grounds upon which each claim rests.” Id. at 1323. “Courts in this

   district and the Eleventh Circuit have warned litigants that shotgun pleadings tend to impede the

   orderly, efficient, and economic disposition of disputes as well as the court’s overall ability to

   administer justice.” Pyatt v. Fla. Int’l Univ. Bd. of Trs., 1:20-CV-24085-BLOOM/Otazo-Reyes,

   2020 WL 6945962, at *4 (S.D. Fla. Nov. 25, 2020) (citation and internal quotation marks omitted).

   III.   DISCUSSION

          The Federal Defendants argue that the Court should dismiss the claims against them under

   Rule 12(b)(1) for lack of subject matter jurisdiction, or alternatively under Rule 12(b)(6) for failure
                                                     11
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 12 of 39



   to state a claim upon which relief may be granted. See generally Federal Defs.’ Mot. The State

   Defendants and Defendant Wasserman move to dismiss the Amended Complaint as an

   impermissible shotgun pleading as well as on substantive grounds. See generally State Defs.’

   Mot.; Def. Wasserman Mot. These arguments are addressed in turn below.

           A.      Federal Defendants

           The Federal Defendants set forth both a facial and factual attack on subject matter

   jurisdiction.   Mem. in Supp. at 5.       Specifically, Federal Defendants argue that Plaintiff’s

   constitutional claims against them—Counts I and III—fail because the United States has not

   explicitly waived sovereign immunity. Id. at 6. As to the remaining tort claims—Counts IV, VII,

   VIII, IX, and X—the Federal Defendants argue that these claims cannot proceed because (1)

   neither the DOE nor the Secretary of Education are proper defendants; (2) Plaintiff failed to

   exhaust her administrative remedies under FERPA; (3) there is no basis for Plaintiff’s intentional

   tort claims of fraud and civil conspiracy to commit fraud as the United States has not waived

   sovereign immunity; (4) FERPA does not provide subject matter jurisdiction; (5) the

   “discretionary function” exception bars all of Plaintiff’s potential FTCA claims; and (6) there is

   no private party analog to the alleged conduct, thus negating any government liability under the

   FTCA. Id. at 7–15.

           Plaintiff first argues that sovereign immunity is explicitly waived for constitutional claims,

   citing 5 U.S.C. § 702 and 28 U.S.C. § 1331. Resp. to Federal Defs.’ Mot. at 4–5. Regarding the

   tort claims, Plaintiff argues that (1) the DOE and Secretary of Education are proper defendants;

   (2) Plaintiff was not required to exhaust her administrative remedies; (3) Plaintiff alleges a claim

   of discrimination based on her support of former President Trump, which is a constitutional

   violation and statutory right under FERPA; (4) Plaintiff’s complaint is based on First and Fifth

   Amendment constitutional violations; (5) there is no “discretionary function” exception to the


                                                    12
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 13 of 39



   Federal Defendants’ duty to issue a final determination letter to Plaintiff; and (6) Plaintiff has

   facially pled claims against Federal Defendants under both Federal and State law. Id. at 5–10.

               1. Constitutional Claims—Counts I and III

          The Federal Defendants argue that the constitutional claims against them fail because the

   United States has not explicitly waived its sovereign immunity. Mem. in Supp. at 6. In response,

   Plaintiff argues that (1) citing 5 U.S.C. § 702, “the United States has explicitly waived sovereign

   immunity”; (2) citing 28 U.S.C. 1331, “[t]he district courts shall have original jurisdiction of all

   civil actions arising under the Constitution, laws, or treaties of the United States”; and (3) citing

   28 U.S.C. 1346(b)(1), “the Court shall have exclusive jurisdiction of civil actions on claims against

   the United States, for money damages . . . for the negligent or wrongful act or omission of any

   employee of the Government while acting within the scope of his office or employment, under

   circumstances where the United States, if a private person, would be liable to the claimant in

   accordance with the law of the place where the act or omission occurred.” Resp. to Federal Defs.’

   Mot. at 4–5 (internal quotation marks omitted).

          “Under settled principles of sovereign immunity, the United States, as a sovereign, is

   immune from suit, save as it consents to be sued . . . .” United States v. Dalm, 494 U.S. 596 (1990)

   (citations and internal quotation marks omitted). Such immunity extends to United States’

   agencies. Asociacion de Empleados del Area Canalera (ASEDAC) v. Panama Canal Comm’n,

   453 F.3d 1309, 1315 (11th Cir. 2006) (citing FDIC v. Meyer, 510 U.S. 471, 475 (1994)). Further,

   such immunity generally applies in an official capacity suit, which is akin to a suit against the

   official’s agency or entity. Nalls v. Bureau of Prisons of U.S., 359 F. App’x 99, 100 (11th Cir.

   2009) (per curiam).     “A waiver of sovereign immunity ‘cannot be implied but must be

   unequivocally expressed.’” United States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United

   States v. King, 395 U.S. 1, 4 (1969)). “[A] plaintiff bears the burden of establishing subject matter

                                                     13
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 14 of 39



   jurisdiction . . . and, thus, must prove an explicit waiver of immunity.” Ishler v. Internal Revenue,

   237 F. App’x 394, 398 (11th Cir. 2007) (per curiam) (citation omitted).

          Here, the DOE, as an agency of the United States, and the Secretary of Education, as an

   official of the United States, are immune from suit under the principles of sovereign immunity,

   and Plaintiff fails to prove that immunity has been explicitly waived. Ishler, 237 F. App’x at 398.

   Plaintiff invokes 5 U.S.C. § 702 for the first time in her response and argues that she “intends to

   seek equitable relief that the DOE must issue a findings letter through writ of mandamus.” 7 Resp.

   to Federal Defs.’ Mot. at 5. However, Plaintiff’s Amended Complaint fails to plead entitlement to

   such relief and quite clearly seeks monetary damages—in excess of $25 million dollars—in

   connection with the alleged constitutional violations. See Am. Compl. at 114–15. Specifically,

   Plaintiff seeks “an award of monetary damages and equitable relief” as to Count I, and “an award

   of nominal and compensatory damages and equitable relief” as to Count III. Id. ¶¶ 786, 871.

   Plaintiff’s vague prayer for “equitable relief” in addition to damages is of no consequence. Section

   702 is not to be read so broadly such that sovereign immunity is waived any time a plaintiff seeks

   equitable relief, whether in addition to or in lieu of monetary damages. See Dep’t of Army v. Blue

   Fox, Inc., 525 U.S. 255, 260–65 (reversing the judgment of the court below and clarifying that a

   suit may fall within § 702’s waiver of immunity if it is one seeking specific relief, not money

   damages, and that the “interpretation of § 702 thus hinge[s] on the distinction between specific

   relief and substitute relief, not between equitable and nonequitable categories of remedies”).




   7
       Plaintiff’s Amended Complaint contains no such claim. Accordingly, this argument is
   impermissibly raised, and the Court will not consider it for the purposes of the instant motion. See
   Burgess v. Religious Tech. Ctr., Inc., 600 F. App’x 657, 665 (11th Cir. 2015) (per curiam) (“We
   repeatedly have held that plaintiffs cannot amend their complaint through a response to a motion
   to dismiss.”).
                                                    14
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 15 of 39



          Accordingly, the constitutional claims must be dismissed with prejudice as to the Federal

   Defendants for lack of subject matter jurisdiction under the principles of sovereign immunity.

   Ishler, 237 F. App’x at 398.

               2. Counts IV, VII, VIII, IX, and X

          The Federal Defendants assert several bases upon which Plaintiff’s remaining tort claims

   against them also cannot proceed. Mem. in Supp. at 7–15. Specifically, the Federal Defendants

   argue that (1) neither the DOE nor the Secretary of Education are proper defendants in this action

   because “the exclusive remedy for a state law tort claim against a federal employee acting within

   the scope of his or her employment is an action against the United States under the Federal Tort

   Claims Act, 28 U.S.C. §§ 1346, 2672” (“FTCA”); (2) Plaintiff failed to exhaust her administrative

   remedies under FERPA as is required under the FTCA because she “did not present the

   prerequisite administrative claim [to] the DOE”; (3) there is no basis for Plaintiff’s intentional tort

   claims of fraud and civil conspiracy to commit fraud as the United States has not waived sovereign

   immunity; (4) FERPA does not provide a private right of action; (5) the “discretionary function”

   exception bars all of Plaintiff’s potential FTCA claims; and (6) there is no private party analog to

   the alleged conduct, thus negating any government liability under the FTCA. Id.

          Plaintiff argues that (1) the DOE and Secretary of Education are proper defendants because

   her claims “are not exclusively under the FTCA” as she “alleges violation of her rights under the

   U.S. Constitution as well as tort claims,” and a possibility exists that the DOE and Secretary of

   Education “are not acting within the scope of their employment”; (2) Plaintiff was not required to

   exhaust her administrative remedies because “the exhaustion requirement does not apply to actions

   based on constitutional torts” and “Plaintiff is not requesting review of a final agency action”; (3)

   “Plaintiff intends to make a Bivens challenge because she does not have any adequate remedy for




                                                     15
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 16 of 39



   the harm caused by the Federal Defendants’ unconstitutional actions” 8; (4) Plaintiff need not rely

   on FERPA to provide a private right of action because her “entire complaint is based on First and

   Fifth Amendment violations of unlawful discrimination”; (5) there is no “discretionary function”

   exception to the Federal Defendants’ duty to issue a final determination letter to Plaintiff; and (6)

   Plaintiff has facially pled claims against Federal Defendants under both Federal and State law. Id.

   at 5–10.

              “[T]he FTCA was designed to provide redress for ordinary torts recognized by state law.”

   Ochran v. United States, 273 F.3d 1315, 1317 (11th Cir. 2001) (citation and internal quotation

   marks omitted). “An action against the United States under the FTCA is the exclusive remedy for

   employment-related torts committed by employees of the federal government.” Caldwell v.

   Klinker, 646 F. App’x 842, 846 (11th Cir. 2016) (per curiam). The FTCA “makes clear that where

   a federal employee acts within the scope of his or her employment, an individual can recover only

   against the United States . . . .” Burns v. United States, 809 F. App’x 696, 699 (11th Cir. 2020)

   (per curiam) (quoting Matsushita Elec. Co. v. Zeigler, 158 F.3d 1167, 1169 (11th Cir. 1998))

   (internal quotation marks omitted). “[W]here the United States Attorney General certifies that the

   employee-defendant was acting within the scope of his employment at the time of the alleged

   wrong, the burden shifts to the plaintiff to prove otherwise.” Small v. United States, No.

   13-cv-22836-UU, 2014 WL 12537139, at *2 (S.D. Fla. Mar. 3, 2014).

           “The FTCA bars claimants from bringing suit in federal court until they have exhausted

   their administrative remedies.” McNeil v. United States, 508 U.S. 106, 113 (1993). As a

   prerequisite to filing suit, a “claimant shall first have presented the claim to the appropriate Federal

   agency and his claim shall have been finally denied by the agency in writing.” 28 U.S.C. § 2675(a).


   8
     Again, Plaintiff’s Amended Complaint contains no such claim. Accordingly, this argument is
   impermissibly raised and the Court will not consider it for the purposes of the instant motion. See
   Burgess, 600 F. App’x at 665.
                                                     16
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 17 of 39



           As an initial matter, the Court finds that DOE and Secretary of Education are not the proper

   parties here. Burns, 809 F. App’x at 699. The Court construes the Federal Defendants’ argument

   that the United States is the proper party—submitted by the United States Attorney for the

   Southern District of Florida—as certification that the DOE and Secretary of Education were acting

   within the scope of their employment as it relates to the alleged conduct giving rise to this action.

   Plaintiff provides nothing more than the mere possibility that the DOE and Secretary of Education

   were not acting within the scope of their employment, with no facts in support of such a possibility.

   Thus, Plaintiff failed to meet her burden to prove that the DOE and the Secretary of Education

   were not acting within the scope of their employment when the alleged wrong occurred. See Small,

   2014 WL 12537139, at *2. The Court finds it prudent to dismiss the DOE and Secretary of

   Education and substitute the United States as the proper party. See Burns, 809 F. App’x at 699.

           Next, as to the exhaustion of remedies requirement, Plaintiff’s argument that “filing a claim

   against the DOE would be futile” because the DOE has not yet issued a final decision on her

   FERPA complaint is without merit. Plaintiff cites to no authority establishing a futility exception.

   See generally Resp. to Federal Defs.’ Mot. Further, DOE’s purported delay in issuing Plaintiff a

   final decision on her FERPA complaint is inapposite to the requirement that she exhaust her

   administrative remedies under the FTCA prior to bringing suit. To the extent that Plaintiff is

   concerned about indefinite delay in responding to an administrative claim under the FTCA, the

   relevant statute provides that “[t]he failure of an agency to make final disposition of a claim within

   six months after it is filed shall, at the option of the claimant any time thereafter, be deemed a final

   denial of the claim for purposes of this section.” § 2675(a).

           Accordingly, the tort claims against the Federal Defendants must be dismissed for

   Plaintiff’s failure to exhaust her administrative remedies. See Caldwell, 646 F. App’x at 846–47.

   While this failure alone requires that the Court dismiss the tort claims against the Federal

                                                     17
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 18 of 39



   Defendants, the Court briefly addresses some of the remaining arguments related to subject matter

   jurisdiction because they warrant dismissal with prejudice. 9

          The federal government’s waiver of immunity from tort suits based on state court claims

   is not without bounds. See Zelaya v. United States, 781 F.3d 1315, 1321–22 (11th Cir. 2015)

   (citing United States v. Sherwood, 312 U.S. 584, 586 (1941)) (“[I]n offering its consent to be sued,

   the United States has the power to condition a waiver of its immunity as broadly or as narrowly as

   it wishes, and according to whatever terms it chooses to impose.”). One such statutory exception

   is the intentional tort exception, which excludes “[a]ny claim arising out of assault, battery, false

   imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander,

   misrepresentation, deceit, or interference with contract rights.” § 2680(h). “In determining

   whether the exception applies, it is the substance of the claim and not the language used in stating

   it which controls.” Alvarez v. United States, 862 F.3d 1297, 1302 (11th Cir. 2017) (quoting Zelaya,

   781 F.3d at 1334) (internal quotation marks omitted). Counts VII and VIII of the Amended

   Complaint allege fraud and civil conspiracy, respectively. See generally Am. Compl. Both fraud

   and civil conspiracy, as specifically pled here, fall squarely within the intentional tort exception as

   they contain elements of misrepresentation and deceit. See id. ¶¶ 922–946; Omegbu v. United

   States, 475 F. App’x 628, 629 (7th Cir. 2012).

          Accordingly, Counts VII and VIII must be dismissed with prejudice as to Federal

   Defendants.

          The remaining claims against the Federal Defendants—Counts IV (breach of legal

   obligation to properly enforce a student FERPA complaint), IX (breach of fiduciary duty), and X

   (negligence)—are rooted in DOE’s purported failure to timely resolve Plaintiff’s FERPA



   9
    Finding several grounds to dismiss the claims based on a lack of subject matter jurisdiction, the
   Court declines to analyze the additional bases for dismissal under Rule 12(b)(6).
                                                     18
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 19 of 39



   complaint. However, FERPA does not provide a private right of action. See, e.g., Gonzaga Univ.

   v. Doe, 536 U.S. 273, 289–90 (2002); Martes v. Chief Exec. Officer of S. Broward Hosp. Dist.,

   683 F.3d 1323, 1326 n.4 (11th Cir. 2012) (quoting Gonzaga, 536 U.S. at 290) (“To be clear,

   Gonzaga declined to find a private right of action in FERPA because the relevant provisions

   ‘contain no rights-creating language, they have an aggregate, not individual focus, and they serve

   primarily to direct the Secretary of Education’s distribution of public funds to educational

   institutions.’”). Without citing any legal authority in support, Plaintiff’s argument that Gonzaga

   and its progeny applies only to actions against educational institutions is unfounded.

          Accordingly, Counts IV, IX, and X must be dismissed with prejudice as to the Federal

   Defendants.

          B.      State Defendants

          The State Defendants first argue that Plaintiff’s Amended Complaint is a shotgun pleading

   and must be dismissed. State Defs.’ Mot. at 5–7. Further, the State Defendants argue that (1) the

   federal claims against them do not survive dismissal; (2) the official capacity claims against the

   individuals are redundant and must be dismissed; (3) the First Amendment claim (Count I) fails

   because Plaintiff has not alleged any protected activity or a causal connection between any activity

   and her dismissal; (4) the due process claim (Count II) fails because there is no recognized

   fundamental property right in continued post-secondary education and Plaintiff did not exhaust

   her administrative remedies; (5) the equal protection claim (Count III) fails because Plaintiff is not

   a member of a protected class and has not identified similarly situated comparators; (6) the FERPA

   claim (Count V) fails because no action in this Court can be maintained for violations related to

   FERPA under federal or state law; (7) the denial of assistance of counsel claim (Count VI) fails

   because Plaintiff was not entitled to counsel under any federal law; (8) sovereign immunity bars

   the state law tort claims (Counts VII, VIII, IX, and XI); and (9) the negligence claim (Count X)


                                                    19
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 20 of 39



   fails because Plaintiff did not comply with statutory notice requirements, and educational

   malpractice claims are not recognized in Florida. Id. at 7–23.

          In response, Plaintiff argues that the Amended Complaint places the State Defendants on

   sufficient notice with particularity. Resp. to State Defs.’ Mot at 2–3. Next, Plaintiff argues that

   (1) the federal claims survive dismissal in equity, and her harm is ongoing; (2) the official capacity

   claims against the individuals are separate and distinct from the claims against the FIU BOT and

   the BOG and are therefore not redundant; (3) the First Amendment claim (Count I) survives

   because she has alleged protected speech and a causal connection between her political activity

   and her dismissal; (4) the due process claim (Count II) survives because she has a property right

   in her law school education, and FIU did not provide Plaintiff with procedural due process; (5) the

   equal protection claim (Count III) survives because Plaintiff identified similarly situated

   comparators; (6) the FERPA claim (Count V) survives because the Florida Statutes confer a private

   cause of action; (7) the denial of assistance of counsel claim (Count VI) survives because

   universities do not have the right to deny students assistance of counsel, and such assistance is

   permitted under federal law; (8) Florida has waived sovereign immunity in tort cases (Counts VII,

   VIII, IX, and XI); and (9) the negligence claim (Count X) survives because Plaintiff did satisfy

   statutory pre-suit notice requirements, and this claim is not based on educational malpractice.

               1. Impermissible Shotgun Pleading—Counts I, II, III, V, VI, VII, VIII, IX, X, and XI

          As an initial matter, Plaintiff’s Amended Complaint is indeed an impermissible shotgun

   pleading and must be dismissed on that basis. There are several examples that highlight the

   deficiencies therein—e.g., each cause of action is inherently vague in terms of which Defendant it

   specifically applies to, there are a number of factual statements that are wholly irrelevant to

   Plaintiff’s claims, and it is unreasonably difficult to ascertain which causes of action apply to which

   Defendants, and specifically on what basis. One thing is abundantly clear—a short and plain

                                                     20
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 21 of 39



   statement this is not. Accordingly, the Court finds sufficient grounds to dismiss the Amended

   Complaint in its entirety as a shotgun pleading. See Pyatt, 2020 WL 6945962, at *5. However,

   except as otherwise provided in this Order, the Amended Complaint is dismissed without prejudice

   on this basis. See Hollis v. W. Acad. Charter, Inc., 782 F. App’x 951, 955 (11th Cir. 2019).

                2. Constitutional Claims—Counts I, II, and III

            The State Defendants argue that Plaintiff’s constitutional claims must be dismissed because

   both the FIU BOT and the BOG are recognized arms of the State of Florida and they have not

   explicitly waived immunity. State Defs.’ Mot. at 7–9. The State Defendants argue this holds true

   for Defendants Puig, Rosenberg, Acosta, Ansah, Brown, Schrier, Baker, Norberg, Weisbord,

   Rosenthal, Lautenbach, and Elijah to the extent that they are sued in their official capacities. 10 Id.

   at 8–9. Plaintiff argues that the State Defendants deprived her of her property rights under § 1983,

   and that she has properly pled that the State Defendants are “liable for the codified, facially

   unconstitutional ‘FIU Law Regulations’ and other pervasive actions done under official

   government policy.” Resp. to State Defs.’ Mot. at 3. Moreover, Plaintiff argues that she seeks

   both injunctive and monetary relief, and that “she continues to suffer the embarrassment and

   damage to her career for an unlawful academic dismissal.” Id. at 4. Plaintiff argues that her

   “unlawful academic dismissal is an on-going constitutional violation.” Id. Plaintiff argues that

   she “intends to have a jury declare FIU COL Regulations unconstitutional and deprive law students

   of basic procedural due process protection of their property right in continued enrollment . . . at a

   fair and unbiased law school.” Id.

            The Eleventh Amendment to the United States Constitution bars § 1983 claims against the

   State absent a waiver of immunity.              Gould v. Fla. Atl. Univ. Bd. of Trs., No.

   10-81210-CIV-RYSKAMP/VITUNAC, 2011 WL 13227893, at *2 (S.D. Fla. June 14, 2011).


   10
        Only Defendant Wasserman is sued in both his individual and official capacity.
                                                     21
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 22 of 39



   “Section 1983 does not provide a federal forum for litigants who seek a remedy against a State for

   alleged deprivations for civil liberties.” Id. at *3 (citing Will v. Mich. Dep’t of State Police, 491

   U.S. 58, 66 (1989)). “In Florida, sovereign immunity is the general rule, not the exception.” Fin.

   Healthcare Assocs., Inc. v. Pub. Health Tr. of Miami-Dade Cnty., 488 F. Supp. 2d 1231, 1235–36

   (S.D. Fla. 2007). “Even if a state could consent to suit, Florida has not waived its § 1983

   immunity.” Gould, 2011 WL 13227893, at *3. Further, “neither a State nor its officials acting in

   their official capacities are ‘persons’ under § 1983.” Will, 491 U.S. at 71 (reasoning that “a suit

   against a state official in his or her official capacity is not a suit against the official but rather is a

   suit against the official’s office.”).

           “An exception to Eleventh Amendment immunity exists under the Ex parte Young doctrine,

   which permits suits against state officers seeking prospective relief to end continuing violations of

   federal law.” Nicholl v. Att’y Gen. Ga., 769 F. App’x 813, 815 (11th Cir. 2019) (per curiam)

   (citation and internal quotation marks omitted). “The Ex parte Young doctrine applies only when

   a violation of federal law by a state official is ongoing as opposed to cases in which federal law

   has been violated at one time or over a period of time in the past.” Id. (citation and internal

   quotation marks omitted). “The Ex parte Young doctrine is inapplicable when a plaintiff seeks to

   adjudicate the legality of past conduct.” Id. (citation and internal quotation marks omitted).

           Plaintiff’s constitutional claims against State Defendants FIU BOT and BOG, as well as

   those against the individual State Defendants sued in their official capacity, are not cognizable

   because they are subject to sovereign immunity. See Pyatt, 2020 WL 6945962, at *10 (dismissing

   with prejudice claims against FIU BOT and those sued in their official capacity as nonactionable).

   Further, Plaintiff’s allegation that she suffers ongoing harm that entitles her to injunctive relief

   under the Ex parte Young doctrine is without legal support. See Nicholl, 769 F. App’x at 815–16

   (affirming the district court’s dismissal of the plaintiff’s complaint and finding that the Ex parte

                                                       22
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 23 of 39



   Young doctrine was not applicable where the plaintiff sought redress for an alleged violation of

   federal law resulting in a particular grade in a completed course). Plaintiff cites to no legal

   authority in support of her ongoing harm theory that warrants a different result here. See generally

   Resp. to State Defs.’ Mot. Plaintiff has since completed law school at another academic institution,

   which makes her argument regarding alleged ongoing harm all the more speculative. To the extent

   that Plaintiff seeks to challenge FIU Law’s policies and regulations as they apply to future law

   students, she lacks standing to do so. See Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d

   1262, 1283 (11th Cir. 2001) (“[T]o have standing to obtain forward-looking relief, a plaintiff must

   show a sufficient likelihood that he will be affected by the allegedly unlawful conduct in the

   future.”).

           Accordingly, Counts I, II and III must be dismissed with prejudice as to State Defendants

   FIU BOT, BOG, and the individual State Defendants sued in their official capacity. 11

                3. FERPA Claim—Count V

           The State Defendants argue that FERPA does not provide a private right of action citing

   the same general principles argued by the Federal Defendants in reliance on Gonzaga. See supra

   Section III.A.2.; State Defendants’ Mot. at 17–18. Further, to the extent Plaintiff seeks to assert a

   right pursuant to Florida Statutes § 1002.22, the State Defendants argue that statute does not apply

   to disputes involving state universities. Id. Plaintiff argues that § 1002.225(3) “confers a private

   cause of action in equity,” and seeks leave to amend her complaint accordingly.

           As discussed above, FERPA does not provide a private right of action. See supra Section

   III.A.2 at 19; see also Gonzaga, 536 U.S. at 289 (quoting 20 U.S.C. § 1232; 34 C.F.R. § 99.60 (a)–

   (b)) (“Congress expressly authorized the Secretary of Education to ‘deal with violations’ of the


   11
      Finding that dismissal without prejudice is warranted based on sovereign immunity, the Court
   declines to analyze the additional grounds for dismissal based on the substantive components of
   Plaintiff’s constitutional claims.
                                                    23
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 24 of 39



   Act, § 1232g(f) (emphasis added), and required the Secretary ‘to establish or designate [a] review

   board’ for investigating and adjudicating such violations, § 1232g(g). Pursuant to these provisions,

   the Secretary created the Family Policy Compliance Office (FPCO) ‘to act as the Review Board

   required under the Act [and] to enforce the Act with respect to all applicable programs.’”).

   Plaintiff’s FERPA claim is not actionable in this Court.

           Plaintiff’s attempt to assert jurisdiction under § 1002.225(3) fares no better. Section

   § 1002.225(3) provides in relevant part that “[i]f any public postsecondary educational institution

   refuses to comply with this section, the aggrieved student has an immediate right to bring an action

   in circuit court to enforce his or her rights by injunction.” Thus, to the extent Plaintiff seeks to

   assert a claim under § 1002.225(3), she may do so in circuit court, but not before this Court.

           Accordingly, Count V must be dismissed with prejudice as to the State Defendants.

                4. Denial of Counsel Claim—Count VI

           The State Defendants argue that “there is no caselaw recognizing a right to counsel in

   disciplinary- or academic-dismissal proceedings,” and Plaintiff’s reliance on FERPA “is again

   misplaced.” State Defs.’ Mot. at 18–19. Plaintiff argues that she “intends to challenge the legal

   axiom that law students can be pervasively and perniciously denied assistance of counsel in the

   face of an academic dismissal and in today’s polarized and vitriolic educational environment.”

   Resp. to State Defs.’ Mot. at 11. Plaintiff argues that “FERPA law 23 C.F.R. [§] 99.22(d)[] states

   that students ‘may, at their own expense, be assisted or represented by one or more individuals of

   his or her own choice, including an attorney.’” Id. Plaintiff argues that “[t]his is a case of first

   impression to determine whether a university may deny the assistance of counsel under FERPA.”

   Id. at 12.

           Again, as discussed above in supra Sections III.A.2 and III.B.3., FERPA does not provide

   a private right of action and therefore this claim is not subject to redress before this Court. See

                                                   24
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 25 of 39



   Gonzaga, 536 U.S. at 289–90. Accordingly, Count VI must be dismissed with prejudice as to the

   State Defendants.

               5. Tort Claims—Counts VII, VIII, IX, and XI

                       a. Fraud, Civil Conspiracy, and Defamation

          The State Defendants argue that “[a]lthough Florida has generally waived immunity for

   torts, it has retained immunity for torts allegedly committed in bad faith.” State Defs.’ Mot. at 19

   (citing § 768.28(9)(a)). Specifically, the State Defendants argue that because the claims alleging

   fraud, civil conspiracy, and defamation all require an element of bad faith or malicious purpose,

   they must be dismissed as a matter of law. Id. 19–21. Plaintiff does not directly respond to the

   State Defendants’ arguments regarding fraud, civil conspiracy, and defamation. Resp. to State

   Defs.’ Mot. at 12–13. Rather, Plaintiff argues that “FIU’s policy of not reviewing educational

   records and grades before final dismissal or upon a challenge of that dismissal intentionally negates

   the possibility that FIU could make a clerical error or [sic] records suffered through a technical

   ‘glitch.’” Id. at 13. Plaintiff alludes to such a policy as creating a “known dangerous condition”

   which, if the state fails to remedy such a condition, would render sovereign immunity inapplicable.

   Id.

          “Under Florida law, the state and its agencies have sovereign immunity and cannot be sued

   unless the Florida legislature has waived that privilege.” Zainulabeddin v. Univ. of S. Fla. Bd. of

   Trs., 749 F. App’x 776, 786 (11th Cir. 2018) (per curiam) (citing Pan-Am Tobacco Corp. v. Dep’t

   of Corr., 471 So. 2d 4, 5 (Fla. 1984)). “Although Florida has generally waived immunity for torts,

   it has retained immunity for torts committed in bad faith by its employee.” Id. (citing § 768.28(9)).

   “Florida has not waived immunity for torts involving fraud.” Id. Similarly, “[p]leading malice in

   a defamation action will bar recovery against a state agency pursuant to sovereign immunity under




                                                    25
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 26 of 39



   [§] 768.28(9)(a).” Boggess v. Sch. Bd. of Sarasota Cnty., No. 8:06-CV-2245-T-27-EAJ, 2008 WL

   564641, at *5 (M.D. Fla. Feb. 29, 2008) (citation omitted).

          Here, Plaintiff’s claims of fraud, civil conspiracy predicated on fraud, and defamation all

   include elements of bad faith or malicious intent. In her claim of fraud, Plaintiff recites the

   elements of fraud under Florida law which requires, in part, knowledge that a statement is false

   and intent by the person making the false representation that it will induce another to act on it.

   Am. Compl. ¶ 923. In her claim of civil conspiracy, Plaintiff very specifically alleges bad faith

   and malice where she states that “FIU professors conspired with one another, as well as other

   individuals and entities, to perpetrate an unlawful act upon [Plaintiff] or to perpetrate a lawful act

   by unlawful means, to wit: Defendants conspired to devise a fraudulent and unconstitutional

   grading scheme to cause [Plaintiff] an academic expulsion.” Id. ¶ 930. Finally, in her defamation

   claim, Plaintiff alleges, in part, that “FIU’s publication of [Plaintiff’s] expulsion had malicious

   intent or at least had reckless disregard for the truth because FIU intended to block [Plaintiff] from

   ever graduating from any law school.” Id. ¶ 1059. Each of these claims very clearly asserts the

   type of bad faith and malice for which Florida has retained immunity. See Zainulabeddin, 749 F.

   App’x at 786 (11th Cir. 2018).

          Accordingly, Counts VII, VIII, and XI must be dismissed with prejudice as to the State

   Defendants.

                       b. Breach of Fiduciary Duty

          The State Defendants argue that Plaintiff’s allegations fail to show the breach of an express

   written contract, as is required to sustain a breach of fiduciary duty claim. State Defs.’ Mot. at

   21–22. In her response, Plaintiff does not directly respond to the argument that there be an express

   written contract. Resp. to State Defs.’ Mot. at 13–14. Rather, Plaintiff argues that “Florida courts




                                                    26
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 27 of 39



   may still recognize a fiduciary duty based on the specific action of parties where there is no specific

   fiduciary duty established under the law.” Id.

          “[W]here the state has entered into a contract fairly authorized by the powers granted by

   general law, the defense of sovereign immunity will not protect the state from action arising from

   the state’s breach of contract.” Pan-Am Tobacco Corp., 471 So. 2d at 5. The absence of the

   sovereign immunity defense applies “only to suits on express, written contract into which the state

   agency has statutory authority to enter.” Id. at 6.

          Plaintiff fails to assert the existence of an express written contract upon which a breach of

   fiduciary duty claim can stand. Plaintiff’s status as a student is not sufficient to sustain this cause

   of action. See Morrison v. Univ. of Miami, No. 1:15-cv-23856-UU, 2016 WL 3129490, at *7 (S.D.

   Fla. Jan. 19, 2016) (finding that “a fiduciary duty does not simply arise out of students’ status”).

   Accordingly, Count IX must be dismissed with prejudice as to the State Defendants.

               6. Negligence Claim—Count X

          The State Defendants argue that Plaintiff’s negligence claim fails because she did not

   comply with pre-suit notice requirements set forth in § 768.28. State Defs.’ Mot. at 22–23.

   Specifically, the State Defendants argue that Plaintiff’s notices of intent to commence litigation

   are insufficient to satisfy statutory pre-suit notice requirements. Id. Further, the State Defendants

   argue that even if Plaintiff had complied with the statutory pre-suit notice requirements, the

   negligence claim still fails because educational malpractice is not a cognizable cause of action. Id.

   at 23. The State Defendants argue the negligence claim should be dismissed with prejudice

   because the allegations “are generally premised on academic decisions and conduct relating to

   Plaintiff’s enrollment or the evaluation of her complaints related to her education at FIU.” Id.

   Plaintiff argues that she did in fact comply with pre-suit notice requirements, citing to the Amended

   Complaint ¶ 130 and Exhibit 28. Resp. to State Defs.’ Mot. at 14. Plaintiff further argues that

                                                     27
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 28 of 39



   State Defendants are “mischaracterizing” her negligence claim and it “is not exclusively based on

   discretionary academic decisions such as grading or academic placement.”               Id. at 14–15.

   Specifically, Plaintiff argues that she “properly pled a breach of the duty to supervise employees,

   maintaining accurate record-keeping and comply with their own policies and regulation as

   published [sic].” Id. at 15.

          “To maintain a claim in tort against the State or one of its agencies, a plaintiff must meet

   the requirements of § 768.28, which waives the government’s sovereign immunity with respect to

   tort actions.” Woodburn v. State of Fla. Dep’t of Child. & Fam. Servs., 854 F. Supp. 2d 1184,

   1207–08 (S.D. Fla. 2011). “The statute sets out mandatory procedures that one must follow before

   suing pursuant to the waiver.” Id. at 1208. Specifically, the statute provides in relevant part:

          An action may not be instituted on a claim against the state or one of its agencies
          or subdivisions unless the claimant presents the claim in writing to the appropriate
          agency, and also . . . presents such claim in writing to the Department of Financial
          Services, within 3 years after such claim accrues and the Department of Financial
          Services of the appropriate agency denies the claim in writing. . . . The failure of
          the Department of Insurance or the appropriate agency to make final disposition of
          a claim within 6 months after it is filed shall be deemed a final denial of the claim
          for purposes of this section.

   § 768.28(6)(a), (d). Satisfaction of the requirements set forth above “is a condition precedent to

   maintaining a lawsuit.” Fletcher v. City of Miami, 567 F. Supp. 2d 1389, 1393 (S.D. Fla. 2008)

   (citation and internal quotation marks omitted).

          Here, Plaintiff sent a letter to the Florida Department of Financial Services on February 6,

   2018. Am. Compl. ¶ 130, Ex. 28. That letter included (1) a copy of Plaintiff’s notice of intent to

   initiate litigation, (2) a copy of the complaint Plaintiff sent to the BOG, (3) responses from the

   BOG’s Inspector General and FIU’s General Counsel, and (4) Plaintiff’s rebuttal to their findings.

   Id. Ex. 28. On the face of the exhibit presented, and as State Defendants argue, Plaintiff’s letter to

   the Florida Department of Financial Services was missing certain components required by

   § 768.28(6)(c)—specifically, date of birth, place of birth, social security number, or information
                                                      28
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 29 of 39



   regarding any unpaid prior adjudicated claim against the State. See id. Moreover, the letter seems

   less like a claim seeking relief from the appropriate agency under § 768.28, and more like what it

   is specifically characterized as therein—a notice of pending litigation. See id. (“The purpose of

   this letter is to place your department on notice of pending litigation.”). Plaintiff’s reliance on

   Wagatha v. City of Satellite Beach is misplaced. See Wagatha, 865 So. 2d 620, 622 (Fla. Dist. Ct.

   App. 2004) (“A plaintiff must plead compliance with the statute, although a general averment will

   suffice.”). While a “general averment” in a complaint may suffice to overcome a motion to

   dismiss, it does not serve as a waiver of the otherwise applicable statutory requirements. Here,

   Plaintiff’s flaw is not that she has said too little in the Amended Complaint, but that she has said

   too much by way of the exhibits attached thereto which demonstrate that the statutory pre-suit

   notice requirements have not been met. The Eleventh Circuit has consistently held that “when the

   exhibits contradict the general and conclusory allegations of the pleading, the exhibits govern.”

   Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009) (per curiam) (quoting Griffin Indus.,

   Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir. 2007)) (internal quotation marks omitted). And,

   because the time to comply with the pre-suit requirements has expired, this claim must also be

   dismissed with prejudice. See Fletcher, 567 F. Supp. 2d at 1393 (quoting Wagatha, 865 So. 2d at

   622) (internal quotation marks omitted) (“[W]here the time for such notice has expired so that it

   is apparent that the plaintiff cannot fulfill the requirement, the trial court has no alternative but to

   dismiss the complaint with prejudice.”).

          Accordingly, Count X must be dismissed with prejudice as to the State Defendants.

   Finding sufficient grounds to dismiss the negligence claim for failure to strictly comply with

   § 768.28, the Court does not reach the remaining basis for dismissal—i.e., whether this claim

   amounts to anything more than an allegation of educational malpractice.




                                                     29
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 30 of 39



          C.      Defendant Wasserman

          Defendant Wasserman first argues that Plaintiff’s Amended Complaint is a shotgun

   pleading and must be dismissed. Wasserman Mot. at 6–7. Further Defendant Wasserman argues

   that (1) as to the First Amendment claim (Count I), Plaintiff has not shown protected conduct or

   violation of a clearly established right to support a First Amendment claim; (2) as to the due

   process claim (Count II), Plaintiff has not shown clearly established due process rights that she

   was deprived of; (3) as to the equal protection claim (Count III), Plaintiff is not a member of a

   protected class and has not identified a similarly situated comparator; (4) as to the denial of

   assistance of counsel claim (Count VI), Plaintiff did not have a right to counsel; (5) as to the fraud

   claim (Count VII), the elements necessary to support a fraud claim are not satisfied with any

   particularity; (6) as to the civil conspiracy claim (Count VIII), the underlying tort requirement bars

   civil conspiracy and the intra-corporate conspiracy doctrine precludes liability; (7) as to the breach

   of fiduciary duty claim (Count IX), no fiduciary duty exists; (8) as to the negligence claim (Count

   X), educational malpractice is not a cognizable claim and, as a public employee, Defendant

   Wasserman is shielded by § 768.28; (9) as to the defamation claim (Count XI), absolute immunity

   bars defamation; and (10) the official capacity claims are redundant.12 Id. at 6–20.

          Plaintiff argues that the Amended Complaint is not a shotgun pleading, and that it places

   Defendant Wasserman on sufficient notice with particularity. Resp. to Def. Wasserman Mot. at

   3–4. Plaintiff further argues that (1) Plaintiff has alleged protected speech and a causal connection

   between her political activity and dismissal in support of the First Amendment claim; (2) Plaintiff

   has a property right in continuing her law school education and FIU provided no procedural due

   process in connection with her dismissal; (3) Plaintiff has identified similarly situated comparators



   12
      For the same reasons set forth in supra Section III.B., all claims against Defendant Wasserman
   in his official capacity must be dismissed with prejudice. Thus, the redundancy argument is moot.
                                                    30
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 31 of 39



   in support of the equal protection claim; (4) no case law exists that affirmatively grants a university

   the right to deny a student’s discretion to avail herself of the assistance of counsel; (5) Plaintiff’s

   claim of fraud is pled with particularity and specificity; (6) as to the civil conspiracy claim

   Defendant Wasserman’s intra-corporate conspiracy doctrine fails; (7) Defendant Wasserman

   breached his fiduciary duty to Plaintiff; (8) Plaintiff’s negligence claim is not based on educational

   malpractice; and (9) absolute immunity does not bar the defamation claim because Wasserman is

   sued personally and is not a public official.

               1. Impermissible Shotgun Pleading—Counts I, II, III, VI, VII, VIII, IX, X, and XI

          As discussed above in supra Section III.B.1., Plaintiff’s Amended Complaint is an

   impermissible shotgun pleading and must be dismissed accordingly.               However, except as

   otherwise provided in this Order, the Amended Complaint is dismissed without prejudice on this

   basis. See Hollis v. W. Acad. Charter, Inc., 782 F. App’x 951, 955 (11th Cir. 2019).

               2. Qualified Immunity—Counts I, II, and III

          Defendant Wasserman argues that he is subject to qualified immunity as to Counts I, II,

   and III. Def. Wasserman Mot. at 5. Plaintiff disputes Defendant Wasserman’s qualified immunity

   defense, arguing that “Plaintiff clearly asserts the infringement of several constitutional rights in

   her complaint, particularly her liberty right in her First Amendment right to free speech,” and

   Defendant Wasserman’s “unlawful acts were well beyond the scope of his discretion and authority

   as a professor.” Resp. to Def. Wasserman Mot. at 3.

          “Qualified immunity provides complete protection for government officials sued in their

   individual capacities where their conduct ‘does not violate clearly established statutory or

   constitutional rights of which a reasonable person would have known.’” Quinette v. Reed, 805 F.

   App’x 696, 701 (11th Cir. 2020) (per curiam) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

   (1982)). A government official “is entitled to qualified immunity where his actions would be

                                                     31
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 32 of 39



   objectively reasonable to a reasonable [official] in the same situation.” Id. (citing Anderson v.

   Creighton, 483 U.S. 635, 638–41 (1987)). To assert a qualified immunity defense, a government

   official must have been acting within the scope of his discretionary authority when the allegedly

   wrongful acts occurred. Id. (citation omitted). Once the government official establishes that they

   were acting within the scope of their discretionary authority, the burden shifts to the plaintiff to

   show that the defendants violated a clearly established constitutional right. See Carter v. Butts

   Cnty., Ga., 821 F.3d 1310, 1319 (11th Cir. 2016) (citation omitted). Courts employ a two-step

   inquiry to determine whether government officials are entitled to qualified immunity: (1) the facts

   alleged in the complaint show the official’s conduct violated a constitutional right, and (2) the right

   was clearly established at the time of the alleged misconduct. See Pearson v. Callahan, 555 U.S

   223, 232 (2009). Courts need not address these steps in sequential order. See id. at 236.

          Further, it is proper for courts to dismiss a complaint because the defendants are entitled to

   qualified immunity. Indeed, the Supreme Court has urged courts to apply qualified immunity at

   the earliest possible stage of litigation because the defense is immunity from the burdens of

   defending a lawsuit, not just immunity from damages or liability. See Hunter v. Bryant, 502 U.S.

   224, 228 (1991). As such, “[a]lthough the defense of qualified immunity is typically addressed at

   the summary judgment stage of a case, it may be . . . raised and considered on a motion to dismiss.”

   Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (citation omitted). “Unless the plaintiff’s

   allegations state a claim of violation of clearly established law, a defendant pleading qualified

   immunity is entitled to dismissal before the commencement of discovery.” Mitchell v. Forsyth,

   472 U.S. 511, 526 (1985) (citation omitted).

          As an initial matter, the Court finds that Defendant Wasserman was acting within the scope

   of his discretionary authority because all the allegations against him relate to him carrying out his

   professorial duties—instructing a classroom, grading exams, and serving on an academic dismissal

                                                     32
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 33 of 39



   committee. Accordingly, the burden shifts to Plaintiff to show that Defendant Wasserman violated

   clearly established constitutional rights. Carter, 821 F.3d at 1319.

              a. First Amendment Claim—Count I

          Defendant Wasserman argues that “[u]nder an education-setting First Amendment theory,

   Plaintiff has not alleged any protected expression or conduct.” Def. Wasserman Mot. at 8.

   Specifically, Plaintiff “admittedly did not engage in any on-campus speech” and Plaintiff “failed

   to allege any speech that is constitutionally protected because she has not alleged what that speech

   was.” Id. According to Defendant Wasserman, at most Plaintiff alleges that “she felt intimidated

   to speak up in [Defendant Wasserman’s] class.” Id. Plaintiff argues that she “clearly alleges that

   [Defendant] Wasserman’s use of the classroom as a leftist propaganda machine was an

   intimidating suppression of [Plaintiff’s] freedom to express her conservative, Republican speech.”

   Resp. to Def. Wasserman Mot. at 4. Plaintiff further argues that she has “clearly pled that

   [Defendant] Wasserman’s fraudulent grading to result in [sic] a fraudulent academic dismissal was

   meant to infringe her right to be a lawyer that would likely defend conservative values in the courts

   and in the public arena.” Id.

          “First Amendment rights, applied in light of the special characteristics of the school

   environment, are available to teachers and students.” Tinker v. Des Moines Indep. Cmty. Sch.

   Dist., 393 U.S. 503, 506 (1969). “It can hardly be argued that either students or teachers shed their

   constitutional rights to freedom of speech or expression at the schoolhouse gate.” Id. “To state a

   retaliation claim, the commonly accepted formulation requires that a plaintiff must establish first

   that his speech or act was constitutionally protected; second, that the defendant’s retaliatory

   conduct adversely affected the protected speech; and third, that here is a causal connection between

   the retaliatory actions and the adverse effect on speech.” Bennett v. Hendrix, 423 F.3d 1247, 1250

   (11th Cir. 2005) (citation omitted). “A plaintiff suffers adverse action if the defendant’s allegedly

                                                    33
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 34 of 39



   retaliatory conduct would likely deter a person of ordinary firmness from the exercise of First

   Amendment rights.” Id. at 1254.

          Here, Plaintiff’s raises two possible ways in which her First Amendment rights were

   violated. First, Plaintiff alleges that Defendant Wasserman’s actions had a chilling effect on her

   right to free speech, inasmuch as she alleges that she “felt intimidated to freely express an opposing

   political viewpoint in his classroom.” Am. Compl. ¶ 275. However, Plaintiff’s subjective

   discomfort sharing her political viewpoints during her first year of law school does not a

   constitutional violation make. Plaintiff cites to no authority in support of this vaguely asserted

   proposition. See generally Resp. to Def. Wasserman Mot. Thus, Plaintiff fails to meet her burden

   to show that any of Defendant Wasserman’s actions in the classroom were violative of Plaintiff’s

   clearly established constitutional rights in this context.

          Second, Plaintiff alleges that Defendant Wasserman retaliated against her for exercising

   her First Amendment rights by “using non-academic standards to grade her exams,” grading her

   exams “unblinded,” and intentionally lowering her grades “to retaliate and politically engineer the

   student body class”—all of which was apparently done because Defendant Wasserman “was aware

   of [Plaintiff’s] support of President Trump and the Republican Party.” Id. ¶¶ 276–280. The flaw

   in Plaintiff’s argument, however, is that her allegations are wholly conclusory and lack any factual

   support. Plaintiff does not specifically plead what constitutionally protected speech resulted in the

   retaliation that allegedly followed. In her response, Plaintiff argues that “she was punished for her

   very public advocacy of Republican candidates and then-candidate Trump on social media, in her

   hometown, and other off-campus activities during her 1L year.” Resp. to Defendant Wasserman

   Mot. at 4. She then leaps to the conclusion that Defendant Wasserman—now in the on-campus

   setting—was aware of such advocacy and thus retaliated against her because of it. Plaintiff’s

   “public advocacy,” whether on social media, in her hometown, or during other off-campus

                                                     34
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 35 of 39



   activities, is far too vague to allow the Court to determine whether Plaintiff’s speech was

   constitutionally protected. Thus, the Court cannot find that the first prong of the retaliation

   analysis is satisfied, see Bennett, 423 F.3d at 1250, and Plaintiff fails to meet her burden to show

   that any of Defendant Wasserman’s actions in the classroom were violative of Plaintiff’s clearly

   established constitutional rights in this context as well. See Carter, 821 F.3d at 1319.

          Accordingly, Count I is dismissed without prejudice as to Defendant Wasserman.

              b. Count II—Due Process Claim

          Defendant Wasserman argues that Plaintiff does not have a liberty or property interest in a

   continuing law school education, and thus there is no substantive due process violation. Def.

   Wasserman Mot. at 9–10. As to any procedural due process violation, Defendant Wasserman

   argues that Plaintiff’s claim is premature as she has not exhausted her State remedies. Id. at 10–11.

   Further, Defendant Wasserman argues that “[t]here is no requirement for a pre-dismissal hearing

   at which [a] student may contest the basis for an academic dismissal.” Id. at 1. Plaintiff argues

   that she does have a property interest in her law school education, citing to a case involving a

   Georgia university. Resp. to Def. Wasserman Mot. at 5–6. Plaintiff does not discuss her failure

   to exhaust State remedies, however she argues that the “Procedural Due Process Clause grants

   [Plaintiff] the opportunity to present her case and have its merits fairly judged.” Id. at 7.

          “The substantive component of the Due Process Clause protects those rights that are

   ‘fundamental,’ that is, rights that are ‘implicit in the concept of ordered liberty.’” McKinney v.

   Pate, 20 F.3d 1550, 1556 (11th Cir. 1994) (quoting Palko v. Connecticut, 302 U.S. 319, 325

   (1937)).   “[S]tudents at a public university do not have a fundamental right to continued

   enrollment.” Doe v. Valencia Coll., 903 F.3d 1220, 1235 (11th Cir. 2018) (citing Plyler v. Doe,

   457 U.S. 202, 221 (1982) (“Public education is not a ‘right’ granted to individuals by the

   Constitution.”)). “No court has recognized a substantive property or liberty interest in a college

                                                    35
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 36 of 39



   education.” Ellison v. Bd. of Regents of Univ. Sys. of Ga., No. CV 105-204, 2006 WL 664326, at

   *1 (S.D. Ga. Jan. 12, 2006).

          “[A] violation of procedural due process is not complete ‘unless and until [a] State fails to

   provide due process.’” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1294 (11th Cir. 2007) (quoting

   McKinney, 20 F.3d at 1557). “Only when the state refuses to provide a process sufficient to remedy

   the procedural deprivation does a constitutional violation become actionable.” Id.

          Plaintiff relies on Barnes v. Zaccari for the proposition that she held a property interest in

   her law school education. Barnes, 669 F.3d 1295 (11th Cir. 2012). However, Plaintiff’s reliance

   on Barnes is misplaced. In Barnes, a university policy imposed a “for cause” requirement for the

   imposition of disciplinary sanctions, and the student in question was dismissed on disciplinary, not

   academic, grounds. Id. at 1304–05. Plaintiff cites to no other authority, or any corollary FIU Law

   policy, that shows she had a clearly established property interest in continuing her law school

   education at FIU Law. Further, Plaintiff ignores entirely her failure to exhaust State administrative

   remedies. Plaintiff has failed to meet her burden to show that Defendant Wasserman violated

   Plaintiff’s clearly established due process rights. See Carter, 821 F.3d at 1319.

          Accordingly, Count II is dismissed without prejudice as to Defendant Wasserman.

              c. Count III—Equal Protection Claim

          Defendant Wasserman argues that Plaintiff’s equal protection claim fails because Plaintiff

   has not alleged that she is part of a protected class, and Plaintiff did not identify any comparators

   or similarly situated individuals who were treated more favorably. Def. Wasserman Mot. at 11–13.

   Plaintiff first reasserts arguments related to Counts I and II—First Amendment and due process

   violations. Resp. to Def. Wasserman Mot. at 7. Next, Plaintiff argues that she “suspects certain

   identifiable students received [] favorable treatment, but refrains from naming them until such time

   as evidence is verified.” Id. at 8.

                                                    36
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 37 of 39



          “In order to state an equal protection claim, the plaintiff must prove that he was

   discriminated against by establishing that other similarly-situated individuals outside of his

   protected class were treated more favorably.” Amnesty Int’l, USA v. Battle, 559 F.3d 1170, 1180

   (11th Cir. 2009). Courts generally look to race, religion, gender, or national origin to determine

   whether the plaintiff is a member of a protected class. See Rollins v. Bd. of Trs. of Univ. of Ala.,

   647 F. App’x 924, 938 (11th Cir. 2016) (“To maintain an equal protection claim, a plaintiff must

   allege that, through state action, similarly situated persons have been treated disparately. Further,

   the plaintiff must present evidence that the state actor’s conduct was motivated by the plaintiff’s

   race or sex.”) (internal citations and quotation marks omitted); Alford v. Consol. Gov’t of

   Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011) (per curiam) (“In a traditional employment

   case brought under the Equal Protection Clause, an employee asserts that he was discriminated

   against on account of his membership in an identifiable or protected class, such as race, religion,

   sex, or national origin.”). “If a plaintiff fails to show the existence of a similarly-situated

   [individual], judgment as a matter of law is appropriate where no other plausible allegation of

   discrimination is present.” Arafat v. Sch. Bd. of Broward Cnty., 549 F. App’x 872, 874 (11th Cir.

   2013) (per curiam).

          Here, Plaintiff does not identify membership in a protected class, nor does she allege with

   any particularity that similarly-situated individuals were treated more favorably. Plaintiff has

   failed to meet her burden to show that Defendant Wasserman violated Plaintiff’s clearly

   established equal protection rights. See Carter, 821 F.3d at 1319.

          Accordingly, Count III is dismissed without prejudiced as to Defendant Wasserman.

               3. Remaining State Law Claims

          A district court may decline to exercise supplemental jurisdiction over a claim if the district

   court dismisses all claims over which it has original jurisdiction. 28 U.S.C. § 1367(c)(3). “It has

                                                    37
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 38 of 39



   consistently been recognized that pendent jurisdiction is a doctrine of discretion, not of plaintiff’s

   right.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). “[I]n the usual case in

   which all federal-law claims are eliminated before trial, the balance of factors to be considered

   under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and

   comity—will point toward declining to exercise jurisdiction over the remaining state-law claims.”

   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). The Eleventh Circuit encourages

   district courts to dismiss any remaining state claims when the federal claims are dismissed prior to

   trial. See, e.g., Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018); Raney v.

   Allstate Ins. Co., 370 F.3d 1086, 1088–89 (11th Cir. 2004) (per curiam). Dismissal of state-law

   claims should usually be done without prejudice so that plaintiff may seek relief in state court. See

   Vibe Micro, Inc., 878 F.3d at 1296 (citing Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999)).

          Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiff’s

   remaining claims at this juncture and will dismiss those claims without prejudice.

   IV.    CONCLUSION

          UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

   otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that the

   Federal Defendants’ Motion to Dismiss, the State Defendants’ Motion to Dismiss, and Defendant

   Wasserman’s Motion to Dismiss are GRANTED IN PART and DENIED IN PART.

          Plaintiff’s Amended Complaint is DISMISSED WITH PREJUDICE in its entirety as to

   the Federal Defendants and the State Defendants, including Defendant Wasserman in his official

   capacity. Plaintiff’s Amended Complaint is DISMISSED WITHOUT PREJUDICE in its entirety

   as to Defendant Wasserman in his individual capacity. The Clerk of Court shall TERMINATE

   the Department of Education, the Secretary of Education, Florida International University Board

   of Trustees, Board of Governors for the State University System of Florida, Claudia Puig, Mark

                                                    38
Case 1:20-cv-22942-KMM Document 64 Entered on FLSD Docket 04/12/2021 Page 39 of 39



   B. Rosenberg, R. Alex Acosta, Tawia Baidoe Ansah, Joycelyn Brown, Rosario L. Schrier, Thomas

   E. Baker, Scott F. Norberg, Noah Weisbord, Marci Rosenthal, Ned C. Lautenbach, and Iris Elijah

   as parties to this case.

             The Clerk of Court is INSTRUCTED to administratively CLOSE THIS CASE. All

   pending motions, if any, are DENIED AS MOOT. Should Plaintiff choose to file a second

   amended complaint, she may do so within twenty-one (21) days of the date of this Order. Any

   such amended complaint shall remove all extraneous information related to the parties terminated

   herein.

             DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                                  12th day of April, 2021.




                                                   K. MICHAEL MOORE
                                                   CHIEF UNITED STATES DISTRICT JUDGE


   c: All counsel of record




                                                 39
